DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 102018010167 to Plewnia (see also PG Publication No. 2020/0207320, the U.S. equivalent to the German document for rejection citations).
Regarding Claim 1, Plewnia discloses an electrically powered hydraulic braking system 100 (see Figure 1) having all the features of the instant invention including:  a reservoir 122 for storing braking oil, a plurality of wheel brake apparatuses VL, HR, HL, and VR configured to provide a braking force to a plurality of wheels by providing hydraulic pressure, a main braking system 132/148 disposed between the reservoir 122 and the plurality of wheel brake apparatuses VL, HR, HL, and VR and configured to deliver brake oil discharged from the reservoir to the wheel brake apparatuses VL, HR, HL, and VR, and an auxiliary braking system 120 disposed between the main braking system 132/148 and the plurality of wheel brake apparatuses VL, HR, HL, and VR (see Figure 1 and paragraph 0046 of the PG Pub ‘320 application), wherein the auxiliary braking system 120 comprises:  a first inlet line (see Figure 1 and the line extending out from valve 152) and a second inlet line (see Figure 1 and the line extending out from valve 154) which are configured to deliver hydraulic pressure between the main braking system 132/148 and the plurality of wheel brake apparatuses VL, HR, HL, and VR (see paragraph 0050 of the PG Pub ‘320 application), an actuating unit 188 which is connected to a point on the first inlet line and a point on the second inlet line (see Figure 1), is configured to increase the internal hydraulic pressure of the first inlet line and the internal hydraulic pressure of the second inlet line, and includes a first pump 192 (also labeled as element 142 in the PG Pub ‘320 document) and a second pump 192’ (also labeled as element 152 in the PG Pub ‘320 document) (see paragraph 0054 of the PG Pub ‘320 document), a first outlet line (see Figure 1 and the line extending out from accumulator 402 towards pump 192) which is branched from the first inlet line (i.e., the line extending from valve 152) and connects a bifurcation of the first inlet line to the entrance of the first pump 192, and a second outlet line (see Figure 1 and the line extending out from accumulator 402’ towards pump 192’) which branched from the second inlet line (i.e., the line extending from valve 154) and connects a bifurcation of the second inlet line to the entrance of the second pump 192’.
Regarding Claim 3, Plewnia further discloses that the auxiliary braking system 120 further comprises a first oil chamber 502 disposed on the first inlet line (i.e., the line extending from valve 152) forward of a connection point of the first inlet line and the actuating unit 188, and configured to receive brake oil therein (see Figure 1 and paragraphs 0070 – 0072 of the PG Pub ‘320 application), and a second oil chamber 502’ disposed on the second inlet line (i.e., the line extending from valve 154) forward of a connection point of the second inlet line and the actuating unit 188 and configured to receive brake oil therein (see Figure 1 and paragraphs 0070-0072 of the PG Pub ‘320 application).
Regarding Claim 4, Plewnia further discloses that the auxiliary braking system 120 further comprises:  a first circulation line (see Figure 1 and the line extending from element 502 to accumulator 402 and then to pump 192) connecting the first oil chamber 502 and the entrance of the first pump 192, and a second circulation line (see Figure 1 and the line extending from element 502’ to accumulator 402’ and then to pump 192’) connecting the second oil chamber 502’ and the entrance of the second pump 192’.
Regarding Claim 5, Plewnia further discloses that the auxiliary braking system 120 further comprises:  a first traction control valve 152 disposed on the first inlet line (i.e., the line extending from valve 152) and configured to adjust the opening and closing of the first inlet line (see paragraphs 0050 and 0051 of the PG Pub ‘320 application), and a second traction control valve 154 disposed on the second inlet line (i.e., the line extending from valve 154) disposed on the second inlet line and configured to adjust opening and closing of the second inlet line (see paragraphs 0050 and 0051 of the PG Pub ‘320 application).
	Regarding Claim 10, Plewnia further discloses that the auxiliary braking system 120 further comprises:  a plurality of hydraulic pressure input units (readable as either valves 152 and 154 or valves 179 and 179’) formed adjacent to the main braking system 120 and connected to the inlet lines (i.e., the lines extending from valves 152 and 154 as shown in Figure 1), and a plurality of hydraulic pressure output units (readable as valves 172 and 172’ or valves 176 and 176’) formed adjacent to the plurality of wheel brake apparatuses VH, HR, HL, and VR and connected to the inlet lines (see Figure 1).

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,179,396 to Fukami et al., PG Publication No. 2013/0240303 to Kim, and PG Publication No. 2022/0234561 to Seol all disclose electrically powered hydraulic braking systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        10/13/22